ir<N -/«f
                                ELECTRONIC RECORD




COA #      01-13-00899-CR                        OFFENSE:        31.07 (Unauthorized Use of Vehicle)

           Antonio Bravo v. The State of
STYLE:     Texas                                 COUNTY:         Harris

COA DISPOSITION:       AFFIRM                    TRIAL COURT:    183rd District Court


DATE: 10/23/2014                  Publish: NO    TC CASE #:      1375810




                         IN THE COURT OF CRIMINAL APPEALS


STYLE:    Antonio Bravo v. The State of Texas         CCA#:
                                                                     1W -/¥
         APfiBLLAMT7^                 Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:
                                                      JUDGE:

DATE:          9
           Cliffy**                                   SIGNED:                           PC:

JUDGE:                                                PUBLISH:                          DNP:




                                                                                        MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                             ELECTRONIC RECORD